190 S.W.3d 605 (2006)
STATE of Missouri, Respondent,
v.
Nathaniel Lee MAY, Appellant.
No. WD 64776.
Missouri Court of Appeals, Western District.
May 9, 2006.
Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ULRICH, P.J., BRECKENRIDGE and SMART, JJ.

ORDER
PER CURIAM.
Nathaniel L. May appeals his conviction and sentence on two counts of delivery of a controlled substance, under section 195.211, RSMo Cum.Supp.2005. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).